       Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DAVID HARTSUCH,

                              Plaintiff,
        v.                                                        OPINION and ORDER

 ASCENSION MEDICAL GROUP–NORTHERN                                      20-cv-325-jdp
 WISCONSIN, INC. and JENNIE LARSON,

                              Defendants.


       Plaintiff David Hartsuch is a physician who worked at Howard Young Medical Center,

a hospital operated by defendant Ascension Medical Group–Northern Wisconsin, Inc.

Hartsuch has sued Ascension and one of its employees for wrongful discharge and for tortious

interference with his employment contract with Delta Locum Tenens, the staffing agency that

placed him at the hospital. Hartsuch says that Ascension fired him for criticizing its procedures

related to COVID-19.

       Defendants move for summary judgment on all of Hartsuch’s pending claims. Dkt. 38.

(Hartsuch has withdrawn a defamation claim. See Dkt. 59, at 15.) Hartsuch relies on the public

policy exception to Wisconsin’s employment-at-will doctrine, under which a termination may

be unlawful if it violates a well-defined public policy clearly established in existing law.

Hartsuch’s concerns over the hospital’s COVID-19 protocols might have been valid ones, but

his termination was prompted most directly by his repeated threats that he would not show up

for his shifts. And, for reasons explained more fully in this opinion, his termination did not

violate any clearly established public policy. The court will grant defendants’ motion for

summary judgment and close the case.
       Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 2 of 18




                                       BACKGROUND

       The following facts are undisputed.

       Hartsuch is a physician based in Iowa who has more than 20 years of experience in

emergency medicine. Defendant Ascension Medical Group–Northern Wisconsin is an affiliate

of Ascension Healthcare, which operates hundreds of healthcare facilities across more than 20

states. Ascension Medical Group contracts with physicians and other healthcare staff to provide

clinical services at facilities in northern Wisconsin that are part of the Ascension Healthcare

family. One of the facilities served by Ascension is Howard Young Medical Center, a hospital

in Woodruff, Wisconsin.

       Ascension had a contract with a staffing agency called Delta Locum Tenens under which

Delta would “offer[] pre-vetted healthcare providers . . . to provide services . . . on temporary

assignments.” Dkt. 62, ¶ 34. During the time relevant to this case, Hartsuch had a contract

with Delta under which it would provide Hartsuch with locums tenens–meaning temporary–

assignments.

       In fall 2019, Ascension reached out to Delta to find a suitable locum tenens physician

to fill a vacancy in the emergency department at Howard Young. Delta offered Hartsuch, and

Heong P’ng, the medical director for emergency services, approved Hartsuch for the

assignment.

       On March 18, 2020, Ascension’s epidemiologists and infection control specialists issued

guidance relating to COVID-19 that was based on the CDC published recommendations and

guidelines in effect at that time. Defendant Jennie Larson, who was the hospital’s supervisor of

physician-based services, emailed the guidance to the hospital’s locum tenens physicians.




                                               2
       Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 3 of 18




       On March 20, Hartsuch spoke to P’ng about some concerns related to protecting against

COVID-19. Hartsuch’s suggestions included the use of negative pressure rooms for intubating

potential COVID-19 patients and using portable HEPA air filters. Hartsuch also raised

concerns about Ascension’s masking and discharge policies. Hartsuch told P’ng that he wasn’t

sure he could “continue to work in a place that wasn’t making progress” toward the

improvements he had identified. Dkt. 62, ¶ 85.

       On March 23, Hartsuch sent the following email to Larson:

              I have reviewed your policies and regard them as insufficient to
              protect the health and safety of health care workers and the
              patients they treat. For starters, your recommendation is that only
              surgical masks be w[o]rn with known COVID-19 cases unless
              aerosol generating procedures are being performed. The CDC also
              recommends the use of respirators by personnel who are caring
              for COVID-19 patients for prolonged periods of time.

              Your policy was obviously adopted to safeguard the utilization of
              N-95 masks rather than protect the health and safety of health
              care workers and their patients[.]

              Regarding the admission criteria for patients with COVID-19 is
              made without regard for the ability of patients to self-isolate at
              home. This is in direct opposition to the position of the CDC and
              WHO which state that patients not requiring hospitalization
              should only be discharged to home if they can indeed self-isolate.
              What about a 10 year old child who lives with his elderly
              grandparent with medical conditions. CDC and WHO guidelines
              would suggest that this patient not be discharged into such a
              situation.

              Your discharge instructions state that only the patient and the
              caregiver should remain in the house and that all others should
              seek alternate housing. However, it is likely that those other
              household members are already infected and having them seek
              alternate housing will merely infect other households. Very
              irresponsible and ultimately lead to increased cases which will tax
              our medical system. Studies have shown that isolation at home
              with a quarantine of the household is more effective at curbing
              the spread of disease.


                                              3
        Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 4 of 18




              Current policy at Howard Young is to limit visitors to 2, even
              those in respiratory isolation. At this time no visitors should be
              allowed with patients in order to limit possible spread of the
              disease, except that those are necessary for patient care.
              Additionally, health care workers should social distance among
              themselves to prevent infecting each other. The hospital should
              provide scrubs that are laundered by the hospital and health care
              workers should not wear home dirty scrubs.

              On the whole, your policies are minimalist, insufficient, and give
              little regard to the health and safety of patients and caregivers. I
              would welcome the opportunity to discuss this with you and your
              Chief Medical Officer.

Id., ¶ 95.

        The next day, in the early morning hours, Hartsuch sent a follow-up email before

anyone had responded to him:

              After review of the CDC guidelines for optimizing the supply of
              N-95 respirators, I find that your current guidelines are NOT
              consistent with CDC guidelines. The CDC does not recommend
              the use of normal surgical masks to care for patients with COVID-
              19 as a mechanism for conserving N-95 masks. Specifically, they
              recommend that N-95 masks be w[o]rn when caring for patients
              with COVID-19. Some conservation techniques that should be
              used are:

              1) limit the number of patients contacts with COVID-19 patients.

              2) Cohort COVID-19 patients so that there is no[] need to reuse
              masks[.]

              3) Employ COVID-19 positive health care workers to care for
              COVID-19 patients.

              4) Use portable germicidal air purifiers to reduce exposure to
              COVID-19 in the patient’s room and for procedures.

              5) Mitigate potential exposure by restricting exposure of health
              care workers who have risk factors for death from COVID-19.

              Again I must re-iterate that your proscribed policies are not
              consistent with CDC guidelines and place health care workers and
              patients at risk. I have spoken to Dr. P[’]ng regarding the policies
              in force at Howard Young and have told him that if Ascension

                                               4
        Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 5 of 18




               does not improve their safety protocols I cannot continue to work
               at Howard Young in good conscience. He has assured me that the
               Safety procedures are being improved. Your correspondence has
               done little to allay my concerns.

               I would ask that you adopt policies consistent with CDC
               guidelines.

Id., ¶ 104.

       Larson forwarded Hartsuch’s emails to P’ng, who reviewed them. P’ng didn’t think he

could meet all of Hartsuch’s demands for multiple reasons: the demands had been escalating

over the last four days; Hartsuch wanted Ascension to make changes to become CDC compliant

when it already was CDC compliant; and “there is a limit to how much a large hospital system

can or will do to address the concerns of a single locum tenens doctor in a remote area.” Id.,

¶ 116. Based on statements that Hartsuch made in the email and to P’ng personally, P’ng

became concerned that Hartsuch would stop showing up for his shifts if his demands weren’t

met. As a result, P’ng directed Larson to remove Hartsuch from his remaining shifts and look

for other ways to cover those shifts.

       Hartsuch’s claims arise under state law, but Hartsuch is a citizen of Iowa, both

defendants are citizens of Wisconsin, and the amount in controversy is more than $75,000, so

the court may exercise diversity jurisdiction under 28 U.S.C. § 1332.

       The court will discuss additional facts as they become relevant to the analysis.



                                           ANALYSIS

A. Defendant Jennie Larson

       Hartsuch is suing Larson for both wrongful discharge and tortious interference. Both of

these claims rest on the decision to cancel Hartsuch’s shifts at the hospital. But it’s undisputed



                                                5
       Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 6 of 18




that P’ng made that decision, not Larson. She had no authority over Hartsuch or other

physicians, Dkt. 62, ¶ 11, and Hartsuch has adduced no evidence that she participated in P’ng’s

decision. Although she followed P’ng’s instruction to take Hartsuch off the schedule, that was

a ministerial act. Hartsuch identifies no basis for holding Larson liable under these

circumstances, so the court will grant defendants’ motion for summary judgment on Hartsuch’s

claims against Larson. But even if Larson had been involved in the decision, she would be

entitled to summary judgment for the same reasons as Ascension, as will be discussed below.

B. Wrongful discharge

       Hartsuch contends that Ascension violated the law by discharging him after he criticized

the hospital’s protocols related to COVID-19. Under Wisconsin’s employee-at-will doctrine,

the general rule is that “an employer may discharge an employee for good cause, for no cause,

or even for cause morally wrong, without being thereby guilty of legal wrong.” Brockmeyer v.

Dun & Bradstreet, 113 Wis. 2d 561, 567, 335 N.W.2d 834, 837 (1983) (internal quotation

marks omitted).1 Exceptions to this rule may be found in an employment contract or in state

and federal statutes, but Hartsuch doesn’t rely on any of those exceptions. Rather, he contends

that defendants committed the common-law tort of wrongful discharge, which applies when

“the discharge is contrary to a fundamental and well-defined public policy as evidenced by

existing law.” Winkelman v. Beloit Mem’l Hosp., 168 Wis. 2d 12, 20, 483 N.W.2d 211, 214

(1992).

       A discharge would be wrongful under the public-policy exception if it occurs because

the employee either: (1) refused to violate a public policy; or (2) fulfilled an “affirmative



1
 Both sides assume that Wisconsin law applies, so the court has done the same. RLI Insurance
Company v. Conseco, Inc., 543 F.3d 384, 390 (7th Cir. 2008).

                                              6
       Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 7 of 18




obligation” imposed by the law. Bammert v. Don’s Super Valu, Inc., 2002 WI 85, ¶¶ 22–23, 254

Wis. 2d 347, 359, 646 N.W.2d 365, 371. In this case, Hartsuch doesn’t contend that he was

discharged for refusing to violate public policy. Rather, he says that he was fulfilling affirmative

obligations related to the public policies of stopping the spread of COVID-19, engaging in the

minimally competent practice of medicine, and following the standard of care for physicians.

       Defendants seek dismissal of the wrongful discharge claim on several grounds: Hartsuch

was an independent contractor for Ascension, and only employees can bring wrongful discharge

claims; the asserted policy of “preventing the spread of COVID-19” isn’t based on existing law

because Hartsuch is relying on executive orders rather than a statute or regulation; neither of

Hartsuch’s asserted policies are “fundamental and well-defined”; Hartsuch wasn’t fulfilling an

affirmative obligation imposed by the law when he sent the emails at issue to Ascension; and

Ascension didn’t discharge Hartsuch for criticizing their COVID-19 policies but rather for

threatening to stop working at the hospital if Ascension didn’t meet his demands. All of

defendants’ arguments have merit, but the court will limit its discussion to two: (1) Hartsuch

wasn’t fulfilling an affirmative obligation imposed by the asserted policies; and (2) no

reasonable jury could find that Ascension canceled Hartsuch’s shifts because he complained

about the protocols rather than because he threatened to stop working.

       1. Affirmative obligation

       A claim for wrongful discharge was originally limited to situations in which the

employee was fired after refusing an order that would violate public policy. See Bushko v. Miller

Brewing Co., 134 Wis. 2d 136, 142, 396 N.W.2d 167 (1986). The supreme court later held

that that an employee’s “compliance with [a] specific legal mandate” or an “affirmative legal




                                                 7
        Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 8 of 18




obligation” can also be protected under some circumstances. Hausman v. St. Croix Care Ctr.,

214 Wis. 2d 655, 667, 571 N.W.2d 393, 397 (1997).

       In Hausman, the plaintiffs were employees at a nursing home facility who were fired

after they reported to facility administrators that abuse and neglect of residents were occurring

at the facility. Id. at 660. The supreme court held that the plaintiffs’ conduct was protected by

a public policy “to prevent abuse or neglect of nursing home residents” that was in statutes

such as Wis. Stat. § 940.295(3), which imposes criminal penalties on workers who knowingly

permit abuse or neglect to occur. The court also cited Wis. Stat. § 50.07(1)(e) and Wis. Stat.

§ 46.90(4)(b), which prohibit nursing homes from retaliating against an employee for reporting

abuse or neglect to a state or county official. “Had the plaintiffs failed to report their concerns,”

the court reasoned, “they could be subject to criminal prosecution.” Hausman, 214 Wis. 2d at

667. By extending a wrongful discharge claim to protect the plaintiffs’ alleged conduct,

“employees would be relieved of the onerous burden of choosing between equally destructive

alternatives: report and be terminated, or fail to report and be prosecuted.” Id. at 669.

       The plaintiff bears the burden of proving that the dismissal violates a clear mandate of

public policy. Kempfer v. Automated Finishing, Inc., 211 Wis. 2d 100, 107–08, 564 N.W.2d 692,

696 (1997). In this case, Hartsuch hasn’t met his burden to show that he was fulfilling a

“specific legal mandate” related to preventing the spread of COVID-19, engaging in the

minimally competent practice of medicine, or following the standard of care by criticizing the

hospital’s COVID-19 policies.

           a. Preventing the spread of COVID-19

       Hartsuch first cites state executive orders declaring a health emergency because of

COVID-19, ordering school closures, prohibiting mass gatherings, and restricting the size of


                                                 8
       Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 9 of 18




child-care settings, and he says that the orders represent a policy of “preventing the spread of

COVID-19.” Dkt. 59, at 7. Hartsuch also cites information about the dangers of COVID-19

generally and with respect to physicians specifically, see Dkt. ¶ 63, ¶¶ 35–43, and he says that

he acted “for the purpose” of preventing the spread of COVID-19, Dkt. 59, at 10.

       The court doesn’t question the cited facts, Hartsuch’s intentions, or the importance of

preventing the spread of COVID-19. But it’s not enough for Hartsuch to show that he was

trying to advance an important public policy. Unlike the statutes at issue in Hausman, the

orders Hartsuch cites did not impose any obligations on him; they are not directed at physicians

and have nothing to do with hospital protocols. “An employer is not liable for wrongful

discharge merely because the employee’s conduct precipitating the discharge was praiseworthy

or the public derived some benefit from it.” Batteries Plus, LLC v. Mohr, 2001 WI 80, ¶ 20, 244

Wis. 2d 559, 569–70, 628 N.W.2d 364, 370.

       It is true that “the wrongful discharge cause of action encompasses public policy

embodied in the spirit as well as the letter of” the law. Winkelman, 168 Wis. 2d at 21. But that

doesn’t give courts license to expand the public policy exception to the employee-at-will

doctrine to protect any conduct that might advance the general purpose of a law. The

Wisconsin Supreme Court has repeatedly emphasized that the public policy exception is

narrow. See Bammert, 2002 WI 85, at ¶ 16 (“The cases have emphasized the limited scope of

the exception.”); Tatge v. Chambers & Owen, Inc., 219 Wis. 2d 99, 115, 579 N.W.2d 217, 224

(1998) (“We have often repeated that the Brockmeyer public policy exception to the

employment-at-will doctrine is a narrow one.”). And “[t]he more a court moves beyond the

terms of the statute, the more encompassing the ‘narrow’ public policy exception becomes.”

Batteries Plus, 2001 WI 80, at ¶ 38. In other words, the discharge must clearly violate a policy


                                               9
       Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 10 of 18




that is well-defined in the law. Id. The court may not enforce its own notion of what it believes

public policy should protect. Strozinsky v. Sch. Dist. of Brown Deer, 2000 WI 97, ¶ 38, 237 Wis.

2d 19, 42, 614 N.W.2d 443, 454 (“Public policy considerations invariably are vague and beg

judicial caution.”).

       Hartsuch doesn’t identify any affirmative legal obligation that he was compelled to

fulfill. Rather, his claim is like the one in Bushko, in which the employee alleged that he was

terminated for complaining about plant safety, hazardous waste disposal procedures, and

record falsification. 134 Wis. 2d at 141–47. Like preventing the spread of COVID-19, those

issues implicate important concerns related to health and safety. But the supreme court rejected

the claim because the plaintiff couldn’t point to a legal command that compelled his safety-

motivated complaint. Id. Acting “consistent” with public policy wasn’t enough. Id. at 141. It is

the same in this case, so this part of Hartsuch’s wrongful discharge claim fails.

           b. Engaging in the minimally competent practice of medicine and following
              the standard of care

       Hartsuch next relies on regulations, statutes, and Wisconsin common law related to the

standard of care for physicians. See Wis. Admin. Code § Med 10.01(2); Wis. Admin. Code §

Med 10.03(2)(b); Wis. Stat. § 448.02.

       Section 10.01 of the administrative code is titled “authority and intent,” and it sets

forth a general statement of policy:

                Physicians act with a high level of independence and
               responsibility, often in emergencies. Every physician represents
               the medical profession in the community and must do so in a
               manner worthy of the trust bestowed upon the physician and the
               profession. The minimally competent practice of medicine and
               surgery require that care of the patient is paramount. Physicians
               must therefore act with honesty, respect for the law, reasonable
               judgment, competence, and respect for patient boundaries.


                                               10
       Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 11 of 18




Section 10.03(2)(b) defines “unprofessional conduct” as “[d]eparting from or failing to

conform to the standard of minimally competent medical practice which creates an

unacceptable risk of harm to a patient or the public whether or not the act or omission resulted

in actual harm to any person. Section 448.02 of the statutes authorizes discipline against a

physician for “unprofessional conduct.”

       Hartsuch concisely summarizes his argument in one of his briefs:

                 Plaintiff had an affirmative duty to engage in the minimally
                 competent practice of medicine. Wearing an effective facemask is
                 the minimally competent practice when treating patients with a
                 contagious and deadly disease. By warning Defendants about
                 their unsafe COVID-19 policies, Plaintiff was fulfilling his
                 affirmative duty to engage in the minimally competent practice of
                 medicine.

Dkt. 32, at 9.

       As an initial matter, it is not clear that the duties to engage in the minimally competent

practice of medicine and follow the standard of care are “well defined” public policies within

the meaning of Brockmeyer and its progeny. “Not every statutory, constitutional, or

administrative provision invariably sets forth a clear public policy mandate.” Bammert, 2002

WI 85, at ¶ 12. And the duties Hartsuch cites are much broader than those the Wisconsin

courts have previously recognized. See Winkelman, 168 Wis. 2d at 18 (regulation prohibiting

nurses from performing work they aren’t qualified to perform); Kempfer, 211 Wis. 2d at 113–

14 (statute imposing penalties for operating a commercial vehicle without meeting the

statutory requirements); Hausman, 214 Wis. 2d at 667 (statute imposing penalties for

knowingly permit abuse or neglect to occur); Strozinsky, 2000 WI 97, at ¶ 50 (tax law

prohibiting employees of corporations and limited liability companies from falsifying records,

accounts, and documents).


                                                11
       Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 12 of 18




       Recognizing Hartsuch’s asserted public policies as “fundamental and well-defined”

could be in tension with the supreme court’s views that protected conduct must be “sufficiently

certain to allow courts to easily identify covered cases,” Hausman, 214 Wis. 2d and 668, and

that employers must “retain sufficient flexibility to make needed personnel decisions.”

Brockmeyer, 113 Wis. 2d at 574. The term “minimally competent practice of medicine” is not

self-defining; the standard of care is likewise a concept difficult to apply in the individual case.

If Hartsuch prevailed on his claim, nearly any disagreement between a physician and his or her

employer about patient care could give rise to a claim under the public policy exception. The

supreme court has rejected other wrongful discharge claims that would rely on an employee’s

subjective view of a broad standard. See Tatge v. Chambers & Owen, Inc., 219 Wis. 2d 99, 117–

18, 579 N.W.2d 217, 225 (1998) (“Were we to apply the Brockmeyer exception to the facts of

this case, at-will employees could indiscriminately decline to sign non-disclosure/non-compete

agreements which in their own minds are ‘unreasonable,’ and subsequently bring a wrongful

discharge claim if terminated for doing so.”).

       But even if both of the asserted policies were sufficiently fundamental and well-defined,

the court concludes for several reasons that Hartsuch’s emails weren’t fulfilling an obligation

to comply with any duty imposed by those policies. First, Hartsuch points to nothing in the

law requiring him to complain about hospital policies that he believed were inadequate. The

laws he cites are about how to practice medicine; they do not impose on physicians a duty to

report or to try to influence hospital policies and procedures.2 The Wisconsin Supreme Court




2
 Hartsuch’s summary judgment materials don’t rely on Wis. Stat. § 448.115, which imposes
on physicians a duty to report certain types of misconduct by another physician, so the court
doesn’t consider that statute.


                                                 12
       Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 13 of 18




has declined to recognize a “wide-ranging whistle-blower exception” that generally protects

“reporting infractions of rules, regulations, or the law pertaining to public health, safety, and

the general welfare.” Hausman, 214 Wis. 2d at 666.

       Second, Hartsuch points to no evidence other than his own belief that Ascension’s

policies resulted in practices that fell below the standard of care or didn’t qualify as the

minimally competent practice of medicine. He concedes that he has no specialized training or

experience in infection control, that Ascension’s mask policy was consistent with CDC

guidance at the time, and that he was requesting policies that went “above and beyond what

the CDC and the WHO were recommending at the time.” Dkt. 62, ¶¶ 86, 92, 98, 99, 102.

Although he points out that the CDC has since changed its policies, he identifies no basis for

finding that following the then-current CDC guidance fell below the standards Hartsuch cites

simply because the CDC later revised its guidance.

       Third, Hartsuch identifies no way in which Ascension prevented him from complying

with his duties as he perceived them. It’s undisputed that he was permitted to wear an N95

mask if that’s what he believed was appropriate, id., ¶ 106, and he doesn’t otherwise allege that

Ascension interfered with his treatment of COVID-19 patients. In fact, the hospital had not

yet received any COVID-19 patients at the time Hartsuch expressed his concerns. Id., ¶ 103.

       Fourth, Hartsuch identifies no adverse consequences that he might have suffered if he

had chosen not to complain. In concluding that that the employees’ whistleblowing was

protected in Hausman, the court noted multiple times that the employees’ faced a risk of

prosecution if they didn’t report abuse and neglect at the nursing home. 214 Wis. 2d at 667,

669. The supreme court has since noted that the risk of prosecution “[i]nfluenc[ed] the

Hausman decision.” Masri v. State Lab. & Indus. Rev. Comm’n, 2014 WI 81, ¶ 53, 356 Wis. 2d


                                               13
      Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 14 of 18




405, 437, 850 N.W.2d 298, 314–15. And the Wisconsin Court of Appeals has stated that an

employee “must demonstrate” that she faced adverse consequences if she didn’t act. Goggins v.

Rogers Mem'l Hosp. Inc., 2004 WI App 113, ¶ 24, 274 Wis. 2d 754, 765, 683 N.W.2d 510, 515.

See also Lewis v. Bay Indus., Inc., 51 F. Supp. 3d 846, 858 (E.D. Wis. 2014) (imposing same

requirement). In this case, Hartsuch doesn’t contend that he was confronted with a similar

dilemma. Although he cites the statute that authorizes discipline against a physician for

“unprofessional conduct,” Wis. Stat. § 448.02, he identifies no basis for finding that he could

have been disciplined for failing to complain under the circumstances of this case.

       For all of these reasons, the court concludes that Hartsuch hasn’t shown that he was

fulfilling a legal obligation when he complained about Ascension’s COVID-19 policies.

Ascension is entitled to summary judgment on the wrongful discharge claim.

       2. Reason for discharge

       Even if the court assumes that firing Hartsuch for complaining about Ascension’s

COVID-19 protocols would violate a fundamental and well-defined public policy, no

reasonable jury could find that Ascension canceled Hartsuch’s shifts for complaining. Rather,

the following undisputed facts show that Ascension made its decision because it was concerned

that Hartsuch was going to stop showing up for work.

       First, P’ng expressed no hostility when Hartsuch first raised some of his concerns. In a

conversation with P’ng on March 18, 2020, Hartsuch told P’ng his ideas for protecting against

COVD-19, including those related to masks and discharge instructions. In response, P’ng told

Hartsuch that “Ascension was always looking for ways to improve,” and he encouraged

Hartsuch “to bring him new ideas, especially about COVID-19, which the scientific community

was still learning about.” Id., ¶ 87. P’ng then began looking into obtaining portable HEPA


                                              14
      Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 15 of 18




filters, which was one of Hartsuch’s suggestions. Id., ¶ 89. Even after Hartsuch wrote his March

23 email, which included sharp criticism of Ascension, P’ng wrote to a colleague, “He does

bring up some important points which [are] being addressed.” Dkt. 63, ¶ 73. Hartsuch points

to no evidence that P’ng was angry about Hartsuch’s criticism.3

       Second, P’ng cancelled Hartsuch’s shifts only after Hartsuch threatened multiple times

to stop working at the hospital if his demands weren’t met. During his March 20 conversation

with P’ng, Hartsuch said that he wasn’t sure he could “continue to work in a place that wasn’t

making progress” toward the improvements he had identified. Dkt. 62, ¶ 85. In his March 24

email, he was less equivocal, writing, “if Ascension does not improve their safety protocols, I

cannot continue to work at Howard Young in good conscience.” Id., ¶ 104.

       Third, P’ng had a legitimate concern about the consequences of Hartsuch failing to

show up for work. The hospital was experiencing staffing shortages at the time, and P’ng knew

from experience that it was hard to find last-minute coverage for shifts in the emergency room.

Id., ¶¶ 113–14. Without a physician, the ER couldn’t remain open. Id., ¶ 115.

       Hartsuch doesn’t contend that it would violate public policy for a hospital to discharge

a physician for failing to come into work, and he doesn’t cite evidence that Ascension had any

reason for canceling his shifts other than a concern that he wouldn’t show up. Instead, he says

that Ascension shouldn’t have assumed that he would follow through on his threat because he

never said “definitively” that he wasn’t coming back to work. Dkt. 59, at 11. But that’s not a

reasonable view. Hartsuch told P’ng multiple times that he was questioning whether he could




3
  Hartsuch does allege that Larson was angry about Hartsuch’s emails, but, as already noted,
it’s undisputed that Larson wasn’t involved in the decision to cancel Hartsuch’s shifts, so her
reaction to the emails isn’t relevant.


                                              15
       Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 16 of 18




continue working at the hospital. And Hartsuch had already told P’ng during one of their

conversations that he had previously followed through on a similar threat: Hartsuch left an

assignment at a different hospital because of a requirement to submit to an x-ray for a

tuberculosis screening. Dkt. 62, ¶ 57. It was reasonable for Ascension to take proactive steps

to help ensure that the hospital wasn’t left without an emergency room physician. When

deciding whether a discharge violates public policy, the court must consider whether the

employee’s conduct “jeopardized significant lawful interests of either the employer or of the

public,” which may include concerns about staffing shortages. Reilly v. Waukesha Cty., 193 Wis.

2d 527, 530, 535 N.W.2d 51, 52 (Ct. App. 1995).

       Hartsuch has adduced no evidence that Ascension cancelled his shifts for criticizing

Ascension’s COVID-19 policies. Rather, the undisputed facts show that Ascension made its

decision for legitimate reasons related to the proper functioning of the hospital. Ascension is

entitled to summary judgment on Hartsuch’s wrongful discharge claim for that reason as well.

C. Tortious interference

       This claim is premised on a view that Hartsuch was the employee of Delta Locums

Tenens rather than Ascension. Dkt. 59, at 11. Hartsuch contends that Ascension’s decision to

cancel his shifts tortiously interfered with his contract with Delta because Delta didn’t pay him

for the canceled shifts. But this claim fails for essentially the same reasons as the wrongful

discharge claim. It would make little sense to say that Ascension had the right to cancel’s

Hartsuch’s shifts but to then hold that Ascension could be held liable on a tortious interference

theory because Delta declined to pay Hartsuch for the canceled shifts.

        Even if the court assumes that Ascension’s conduct qualifies as “interference,” it wasn’t

“improper,” which is one of the requirements of the claim. Mackenzie v. Miller Brewing Co., 2000


                                               16
       Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 17 of 18




WI App 48, ¶ 63, 234 Wis. 2d 1, 47, 608 N.W.2d 331, 349, aff'd, 2001 WI 23, ¶ 64, 241

Wis. 2d 700, 623 N.W.2d 739. Ascension had a right to protect its own interests in ensuring

that the emergency room would be adequately staffed, even if the effect of that decision meant

that Hartsuch lost a chance to earn some income. See Hale v. Stoughton Hosp. Ass'n, Inc., 126

Wis. 2d 267, 282–83, 376 N.W.2d 89, 97 (Ct. App. 1985) (hospital staff’s alleged interference

with employment contract not improper when it was “motivated by a desire to promote the

interests of the hospital in providing medical care”). Ascension is entitled to summary judgment

on this claim as well.

D. Other pending motions

       The court’s summary judgment decision moots four other motions: (1) defendants’

motion for partial judgment on the pleadings, Dkt. 26, which the parties completed briefing

shortly before defendants filed their summary judgment motion; (2) Hartsuch’s motion for

leave to amend his complaint to add a request for punitive damages, Dkt. 34; (3) Hartsuch’s

motion to strike proposed errata changes to deposition testimony that the court didn’t need to

consider, Dkt. 65; and (5) the parties’ motion to extend the September 24 pretrial deadlines.



                                           ORDER

       IT IS ORDERED that:

       1. The motion for summary judgment filed by defendants Ascension Medical Group–
          Northern Wisconsin, Inc., and Jennie Larson, Dkt. 38, is GRANTED.

       2. Defendants’ motion for judgment on the pleadings, Dkt. 26, Hartsuch’s motion for
          leave to amend his complaint, Dkt. 34, Hartsuch’s motion to strike defendants’




                                              17
Case: 3:20-cv-00325-jdp Document #: 69 Filed: 08/26/21 Page 18 of 18




   proposed errata changes, Dkt. 65, and the parties’ motion for an extension of time,
   Dkt. 68, are DENIED as moot.

3. The clerk of court is directed to enter judgment in favor of defendants and close this
   case.

Entered August 26, 2021.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       18
